DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a curved die edge as described in the specification [0039] Figures 5D. While element 460 supposedly references the curved die edge, Figured 5D does not show that element 460 is curved, it appears to be a perfectly squared rectangle (ie, not curved).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman US 2012/0139102 and further in view of Chen et al US 2019/0131273.

Pertaining to claim 1, Rahman teaches an integrated circuit (IC) package, comprising: 
a chip 610/702 having a front-side surface and a backside surface, opposite the front-side surface, the front-side surface having a plurality of bump sites see Figures 7 and 8; and 
a plurality of dies 602/704, the plurality of dies having conformal die edge 616 see Figure 6 and [0039] to enable placement 604/606/612/614 of a front-side surface of each of the plurality of dies on predetermined portions of the plurality of bumps sites on the front-side surface of the chip. See also [0040]-[0041] and Figure 8

Rahman does not teach wherein each of the plurality of dies comprise integrated passive devices.  However, the use of integrated passive devices in semiconductor chips/dies is well known, as these passive devices can include capacitors, resistors, inductors etc.  For example, Chen teaches dies 101/201 that comprise integrated passive devices [0038]-[0041].  The dies taught by Chen would be suitable for use in the package structure as taught by Rahman.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chen into the method of Rahman by incorporating dies taught by Chen that include integrated passive devices in the package taught by Rahman.  The ordinary artisan would have been motivated to modify Rahman in the manner set forth above for at least the purpose of providing for the functionality of the dies of Chen, in a package with the parameters as taught by Rahman, as a matter of design choice among many possible options.  

Pertaining to claim 2, Rahman in view of Chen teaches the integrated circuit (IC) package of claim 1, in which the plurality of dies comprises an interposer chiplet.  Chen teaches chiplets 101’ and 201’ [0041]

Pertaining to claim 3, Rahman in view of Chen teaches the integrated circuit (IC) package of claim 2, in which the interposer chiplet comprises deep trench capacitors (DTC).  Chen teaches chiplets 101’ and 201’ that contain deep trench capacitors [0041]

Pertaining to claim 4, Rahman in view of Chen teaches the integrated circuit (IC) package of claim 1, in which the plurality of dies comprises a capacitor interposer layer (CIL) chiplet. Chen teaches chiplets 101’ and 201’ that contain deep trench capacitors [0041]

Pertaining to claim 6, Rahman in view of Chen teaches the integrated circuit (IC) package of claim 1, in which the plurality of dies comprises: 
a die substrate see Chen 100a/200a; 
a capacitor interposer layer within the die substrate CA1/CA2; 
a redistribution layer RDL2 on the capacitor interposer layer and the die substrate; and 
an under bump metallization layer 110 on the redistribution layer.

Pertaining to claim 7, Rahman in view of Chen teaches the integrated circuit (IC) package of claim 6, further comprising a mold compound on a surface of the redistribution layer and sidewalls of the die substrate. See Chen Figure 13/14 element E1 on substrates 100/101

Pertaining to claim 8, Rahman in view of Chen teaches the integrated circuit (IC) package of claim 6, in which the die substrate comprises a plurality of through substrate vias. See Chen Figure 16 and [0041]

Pertaining to claim 9, Rahman in view of Chen teaches the integrated circuit (IC) package of claim 1, in which the chip comprises an application processor (AP) chip or a system on chip (SOC).  See Chen, who teaches that the chips can include a processor/SOC.  [0027]. These are simply one of many types of IC chips and selecting a chip for its function that incorporates the claimed features is not inventive and would have been obvious to one of ordinary skill in the art at the time the invention was filed.  

Pertaining to claim 10, Rahman in view of Chen teaches the integrated circuit (IC) package of claim 1, in which the chip comprises a radio frequency integrated circuit (RFIC) chip. See Chen, who teaches capacitors operating at 1 GHz or more [0020][0041]. Selecting a chip for its function that incorporates the claimed features is not inventive and would have been obvious to one of ordinary skill in the art at the time the invention was filed.  

Pertaining to claim 15, Rahman teaches a method for fabricating a chip 610/702, comprising: 
fabricating a plurality of dies 602/704;
etching the plurality of dies 604/606/612/614 according to conformal die edge patterns 616 of the plurality of dies [0039]; and 
placing and attaching the plurality of dies on predetermined portions of a plurality of bump sites on a front-side surface of the chip see Figures 7 and 8.

Rahman does not teach wherein each of the plurality of dies comprise integrated passive devices.  However, the use of integrated passive devices in semiconductor chips/dies is well known, as these passive devices can include capacitors, resistors, inductors etc.  For example, Chen teaches dies 101/201 that comprise integrated passive devices [0038]-[0041].  The dies taught by Chen would be suitable for use in the package structure as taught by Rahman.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chen into the method of Rahman by incorporating dies taught by Chen that include integrated passive devices in the package taught by Rahman.  The ordinary artisan would have been motivated to modify Rahman in the manner set forth above for at least the purpose of providing for the functionality of the dies of Chen, in a package with the parameters as taught by Rahman, as a matter of design choice among many possible options.  

Rahman does not specifically teach plasma etching, rather stating that these features are etched.  However, it would have been obvious to one of ordinary skill at the time the invention was filed to select any known etching technique, including plasma etching, to facilitate the etching process as described by Rahman.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select plasma etching for the etching process, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Pertaining to claim 16, Rahman in view of Chen teaches the method of claim 15, in which fabricating the plurality of dies comprises forming deep trench capacitors within an interposer layer of the plurality of dies. Chen teaches chiplets 101’ and 201’ that contain deep trench capacitors [0041]

Pertaining to claim 17, Rahman in view of Chen teaches the method of claim 15, in which fabricating the plurality of dies comprises: 
forming a capacitor interposer layer CA1/CA2 (Chen) within a die substrate; 
forming a redistribution layer RDL2 on the capacitor interposer layer and the die substrate; and forming an under bump metallization layer 110 on the redistribution layer.

Pertaining to claim 18, Rahman in view of Chen teaches the method of claim 17, further comprising depositing a mold compound on a surface of the redistribution layer and sidewalls of the die substrate. See Chen Figure 13/14 element E1 on substrates 100/101

Pertaining to claim 20, Rahman in view of Chen teaches the method of claim 17, further comprising forming a plurality of through substrate vias within the die substrate. See Chen Figure 16 and [0041]


Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman US 2012/0139102 and further in view of Chen et al US 2019/0131273 and further in view of Wu US 7,795,704.

Pertaining to claims 5 and 20, Rahman in view of Chen teaches the integrated circuit (IC) package / method of claims 1/15, but are silent with respect to the plurality of dies comprises seal rings along the conformal die edge patterns.

Wu teaches conformal seal ring surrounding IC regions of semiconductor dies See Figures 2 and 3, elements 208/308.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Wu into the method of Rahman/Chen by including seal rings on the dies.  The ordinary artisan would have been motivated to modify Rahman/Chen in the manner set forth above for at least the purpose of protecting components during the manufacturing process.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman US 2012/0139102 and further in view of Chen et al US 2019/0131273 and further in view of US 2016/0134974 & US 2008/0277659

Pertaining to claims 11-14, Rahman in view of Chen teaches the integrated circuit package of claim 1, including a conformal die edge, but does not teach all of the possible die edge shapes as claimed below in claims 11-14.  However, the shape of the edge of a die is an obvious matter of design choice and would have been obvious to one of ordinary skill in the art at the time the invention was filed.  Rahman teaches a rectangle, for examples 616, a rectangle (45 degree corners).  See In re Dailey, 149 USPQ 47 (CCPA 1976)  As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof.  Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen.  See Grahm v. John Deere Co., 383 U.S. l, 148 USPQ 459.

For examples, the following citations/patents/publications are provided to show that these patterns are obvious and well known to one of ordinary skill when the invention was filed.
11. The integrated circuit (IC) package of claim 1, in which the conformal die edge patterns of the plurality of dies comprise rounded die edges. US 2016/0134974 Figure 2
12. The integrated circuit (IC) package of claim 1, in which the conformal die edge patterns of the plurality of dies comprise curved die edges. US 2016/0134974 Figure 2
13. The integrated circuit (IC) package of claim 1, in which the conformal die edge patterns of the plurality of dies comprise curved die edges corresponding to bumps sites proximate the curved die edges US 2008/0277659 Figure 4.
14. The integrated circuit (IC) package of claim 1, in which the conformal die edge patterns of the plurality of dies comprise interconnected line segments having a zero degree angle (a straight line), a forty-five degree angle (US2008/0277659 Figure 3), a one hundred thirty-five degree angle (this is the opposing angle from 45 degrees see US 2008/0277659), and a ninety degree angle (Rahman 616).
	
See again, In Re Dailey: Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen.  See Grahm v. John Deere Co., 383 U.S. l, 148 USPQ 459.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        10/7/22